:~A~I~~~i~i~~~~RK                                                      - ---- -- --- I
-------------+,--~:--,): ;-, ;.--                                              i. ~ov_ oB_ZQl~J
Joseph Allan Cunningham

                               Debtor,



                                                                          l 9-cv-5480 (AJN)
Joseph Allan Cunningham,

                              Appellant,

               -v-                                                             ORDER


Gregory Funding,

                              Appellee.




ALISON J. NATHAN, District Judge:

       On November 1, 2019, the Court received Appellant Cunningham's request for a

temporary restraining order (TRO) and preliminary injunction. Dkt. No. 19. An attachment to a

later filing suggests that the Sheriff of New Castle County, Delaware is auctioning property

owned by Cunningham on November 12, 2019. Dkt. No. 20. Cunningham seeks to enjoin that

sale. Appellee Gregory Funding argues that the Court should deny Cunningham's request for

injunctive relief. Dkt. Nos. 23, 24.


       A movant seeking a preliminary injunction or a TRO must demonstrate: "(l) irreparable

harm; (2) either a likelihood of success on the merits or both serious questions on the merits and

a balance of hardships decidedly favoring the moving party; and (3) that a preliminary injunction

is in the public interest." N Am. Soccer League, LLC v. US. Soccer Fed'n, Inc., 883 F.3d 32, 37
(2d Cir. 2018). District courts exercise broad discretion in determining whether to grant a

preliminary injunction. See Moore v. Consol. Edison Co. ofNew York, 409 F.3d 506, 511 (2d

Cir. 2005). A motion for a temporary restraining order or a preliminary injunction seeks "an

extraordinary and drastic remedy" and should not be granted "unless the movant, by a clear

showing, carries the burden of persuasion." Sussman v. Crawford, 488 F.3d 136, 139 (2d Cir.

2007).


         Cunningham has not carried his burden on any of the three requirements. A party

generally does not suffer irreparable harm if monetary damages can remedy his injury, and here

Cunningham does not explain why, in the event he prevails in this appeal, a later grant of

monetary damages would not be sufficient remedy. He also has not demonstrated serious

questions regarding the merits, let alone a likelihood of success on the merits, of this appeal or

explained why injunctive relief is in the public interest. Cunningham's filings contain no legal

analysis or justification for why the Court should grant him injunctive relief, and so he has not

met his burden of persuasion.


         Parties seeking a TRO or a preliminary injunction must also comply with Federal Rule of

Civil Procedure 65. Rule 65(c) states that "[t]he court may issue a preliminary injunction or a

temporary restraining order only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained." Here, Cunningham has failed to post any such security, and

has not given the Court any reason to overlook this procedural defect. See Parker v. DeBuono,

2000 WL 223841, at *1 (S.D.N.Y. Feb. 25, 2000) ("Even though prose litigants are generally

offered wider latitude than those represented by an attorney ... they are still required to follow
the Federal Rules of Civil Procedure."), ajf'd sub nom. Parker v. Com 'r DeBuono, 242 F.3d 366

(2d Cir. 2000).


       In short, Cunningham has neither met his burden of persuasion nor posted the bond

required for this form of relief. His request for a TRO and preliminary injunction is therefore

DENIED. Given the time-sensitive nature of this request, Chambers will email the prose

Appellant a copy of this Order. Chambers will also mail him a copy of the Order and note that

mailing on the public docket.


       SO ORDERED:


Dated: November           2019
        New York, New York


                                                       ~b,~-·
                                                     <:)         ~~
                                                          ' .... 7tJJjt1Y .~.
                                                                      ,.



                                                       ALISON J. NATHAN
                                                     United States District Judge
